Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/IB2017/001573 11/22/2017, which claims benefit of 62/425,315 11/22/2016.	
Claims 1, 20-23, 27 are pending.  Applicants elected the species of Example 1 in the reply filed on June 23, 2020 without traverse. According to the remarks, claim 27 also reads on the species and should have been included in the action.  The elected species was rejected over the prior art and this does not affect the substance of the action and as such claim 27 is included.
Claim Rejections/Objections Withdrawn
2.	Rejections of canceled claims are withdrawn.  The rejection of claims 1, 20-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as is withdrawn in view of the amendments. The rejection of claim(s) 1, 20-22 under 35 U.S.C. 102(a)(1) as being anticipated by Hirai JP 11021284 A (Machine translation appended) is withdrawn based upon the amendments
Claim Rejections/Objections Maintained/ New Grounds of Rejection
3.	The rejection claims 1, 20-22, and 27 under 35 U.S.C. 103 as being unpatentable over Hirai JP 11021284 A (Machine translation appended) AND Jiang US 8,877,803 in view of Kishore “Cytotoxicity of synthesized 1,4-naphthoquinone analogues on selected human cancer cell lines” Bioorganic & Medicinal Chemistry, 2014, 22(17), 5013-5019 and Shah “The role of fluorine in medicinal chemistry” Journal of Enzyme Inhibition and Medicinal Chemistry, October 2007; 22(5): 527–540 is maintained in part but modified.  The instant claims are no longer drawn to fluorinated analogs of the Hirai compounds and as such Shah is not needed. Applicant's arguments M for compound #401, 0.69 M for #416 and 0.61M for #418.  Therefore there is no surprise that they were effective in an anticancer assay, even these specific assays.   This is an expected result both in type of effect and magnitude. Assuming the compounds were more potent than the compounds of Hirai, which has not been demonstrated, this is also an expected result. Kishore showed that the use of both halogens and –OH groups led to analogs that were more potent inhibiting the growth of HeLa, DU-145 and MCF-7 cancer cell lines than the unsubstituted analogs.  This is the primary motivation in the 103 rejection for making these analogs.  Assuming there were actually some difference in activity, and it was an unexpected improvement, the evidence of unexpected results "must be reasonably commensurate with the scope of the claims," although every claimed embodiment need not be tested. In re Huai-Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Allergan, Inc. v. Apotex, Inc., 754 F.3d 952, 965 (Fed. Cir. 2014). "Appellant bears the burden of establishing a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 20-22, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai JP 11021284 A (Machine translation appended) AND Jiang US 8,877,803 in view of Kishore “Cytotoxicity of synthesized 1,4-naphthoquinone analogues on selected human cancer cell lines” Bioorganic & Medicinal Chemistry, 2014, 22(17), 5013-5019.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
Hirai teaches 3 compounds of the formula (I)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

“Wherein R1 and R2 represent a hydrogen atom or a hydroxyl group, R1 represents a hydrogen atom when R2 represents a hydroxyl group, and R1 represents a hydroxyl group when R2 represents a hydrogen atom, or a thereof. *********. Further, the present invention provides a medicine comprising the ********* derivative (1) or a salt thereof as an active ingredient”  The compound 1A is the deschloro analog of the elected species. According to the Hirari disclosure both compounds were potent cancer drugs,” As a result, it was in the range of IC50 to the malignant tumor cell of a present invention compound (1A), and 0.36-0.40μg/ml (an average of 0.38μg/(ml)), and as compared with 2.6μg/ml to a normal cell, 6.8 times, cancer cell selective toxicity was strong and superior to t he publicly known analogue. Further, Compound (1 a) was much superior to adriamycin and mitomycin C in that the cancer cell selective toxicity ratio was calculated to be about 2 times. [0037] In addition, IC 50 for malignant cells of the compound of the present invention (1 b) was in the range of 0.35-0.40μg/ml (average 0.37 μ g / ml), and the cancer cell selective toxicity was 6.8 times higher than that of 2.51 μ g / ml for normal cells, which is superior to that of the known similar compound.” (translation).
Subsequent to the work of Hirai, Jiang US ‘803 prepared various analogs of the compounds of Hirai including those of formula VI at column 7 lines 10-54, as reproduced here:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

This is essentially the genus of claim 1 when one of the R1 variables is defined as –ORa which is equivalent to the instant –OR3. The other R1 is defined as halogen which is equivalent to the instant R2, and R3 is defined as alkyl which is the same as instant R1, X is O or S, and R7 is defined as H.  In support of this genus the following halogenated compounds below were exemplified by Jiang:
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

B)	Ascertaining the differences between the prior art and the claims at issue.


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The elected species is the first compound in claim 1 and the compound in claim 27.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  The compounds of the claims at hand are analogs of old compounds.  One of In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made",  In re Deuel 34 USPQ2d 1210, "a known compound may suggest its analogs or isomers, either geometric isomers (cis v. trans) or position isomers (emphasis added) (e.g. ortho v. para)".  In this case Kishore provides a further motivation to make the specific chlorinated and hydroxylated elected species.  Kishore who was working on the parent 1,4-naphthoquinone scaffold (sans furan or thiophene fusion), discovered that  the use of both halogens and –OH groups led to analogs that were more potent than the unsubstituted analogs.  Starting with the mono-hydroxylated compound, like that of Hirai, compound 1A, Kishore shows that halogenation of the 8-position resulted in compounds with improved properties, “Out of 18 derivatives, compounds 2–6 and 19 were found to be potent inhibitors of the growth of HeLa, DU-145 and MCF-7 cancer cell lines at very low concentrations.” Comparing compounds 2, 3, and 4 to compound 1 which does not have the halogen, chlorination, bromination and fluorination all increase potency.  Compounds 2 and 5 both bear a 5 hydroxy and an 8-chloro group as disclosed in the elected species. According to Kishore the SAR “indicated that the presence of 5- hydroxyl group is necessary for the activity.” “Out of all the derivatives, on the basis of their activity, compounds 1–6 and 19 were taken up for further investigation.” “The compounds 2–5 and 19 significantly inhibited the growth of HeLa and DU-145 cells in vitro, possibly by either down-regulation of antiapoptotic Bcl-XL and up-regulation of proapoptotic Bax or by increasing the p21waf1/cip1 protein, which is involved in cell cycle arrest in G1 or G2 36” According Kishore, “The presence of halogen substituent at C-8 also increased the activity.” 
Based upon the foregoing, either the chlorination or bromination of Hirai or the hydroxylation of the compounds of Jiang would result in compounds with improved potency, as such the elected species is prima facie obvious over the prior art. This is the strongest rationale as set forth in the MPEP 2144
“II. THE EXPECTATION OF SOME ADVANTAGE IS THE STRONGEST RATIONALE FOR COMBINING REFERENCES
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625